U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission File No.000-52438 EWORLD INTERACTIVE, INC. (Exact name of small business issuer as specified in its charter) Florida65-0855736 (State or other jurisdiction of incorporation(I.R.S. Employer Identification No.) Or organization) 2580 Anthem Village Drive, Henderson, Nevada 89052 (Address of Principal Executive Offices) (Issuer’s telephone number) 1147 Kang Ding Road, Room 208, Block D, Shanghai, China 200042 (Former name, address and fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.() Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes XNo Revenues for year ended December 31, 2009:$-0- The aggregate market value of the voting and non-voting common equity held by non-affiliates as of December 31, 2009, computed by reference to the bid/ask price of $.001 at December 31, 2009 is $1,496,362. Number of shares of our common stock outstanding as of December 31, 2009 is: 33,252,480 State the number of shares outstanding of each of the issuer’s classes of common equity, as of December 31, 2009:33,252,480 shares of common stock. PART I ITEM 1.DESCRIPTION OF BUSINESS GENERAL Salty’s Warehouse, Inc. (The Company) was incorporated in Florida on July 16, 1998 and was engaged in selling name brand consumer products over the Internet. The Company focused on selling consumer electronics. On December 11, 2006, owners of an aggregate of 22,450,000 shares of common stock, of Salty’s Warehouse, Inc. sold in a private transaction all of the shares held by them to a group of approximately 54 purchasers. As a result of this transaction, a change of control in the Company occurred resulting, subsequently, in a change in the name of the Company to Eworld Interactive, Inc. (Eworld). eWorld Interactive formerly operated: eWorld China ( www.eworldchina.cn including www.17dian.cn ) and Mojo Mediaworks. Eworld was the developer of eworldchina.cn, an online community focused on entertainment content provided by both professional content producers and amateur content produced by users of the website. The online platform allowed users to create and define their own personal space in the community, then interact with and within the community on multiple levels. Effective May 11, 2007 Eworld Interactive, Inc. (Eworld) acquired 100% of the issued and outstanding equity of Mojo Media Works, Limited (Mojo), a British Virgin Islands company. The principal business of Mojo and its subsidiary companies was to establish a new business in the production and distribution of television programs in the Peoples Republic of China (PRC). Although, Eworld Interactive was able to launch an online game as intended and Mojo Media Works was able to produce a television show in the PRC as intended, revenues did not develop rapidly enough to sustain operations and the Company was unable to obtain sufficient additional financing to maintain operations. The Company has disposed of Shanghai Eworld China Information Technologies Co., Ltd (“Eworld China”) and Mojo Media Works Limited and its subsidiaries in August 2008. The Company has ceased all business in online game and media production business and became a shell company with no functional operations. In March of 2009, the Company entered into a stock purchase agreement with Blue Atelier, under which Inc. Blue Atelier acquired 25,000,000 newly authorized and issued common stock of Eworld Interactive Inc. (“EWRL”) after EWRL executed a forty to one reverse split of the presently issued and outstanding EWRL common stock in exchange for $250,000 andBlue Atelierprovided the Company a non-interest bearing loan up to $250,000 for costs and fees required to maintain the full reporting status of EWRL and quotation of its common stock on the OTCBB with advances made under this loan to go towards the cost of the newly issued stock The Company completed the forty to one reverse split in September 2009 and entered into a series of agreements with various holders of Convertible Notes to convert $2,226,185 of notes payable plus accumulated interest of $501,283 to E World Common Stock in the aggregate to 6,872,830 shares of common stock. Following this, Blue Atelier acquired 25,000,000 of newly authorized and issued common stock for $250,000 in accordance with the stock purchase agreement. The Company is now seeking to acquire a new operating entity that may have a different business scope. Eworld Interactive, Inc. has never declared bankruptcy, has never been in receivership. The common stock of Eworld Interactive, Inc. is quoted on the OTC Bulletin Board under the symbol EWRL.OB. The Company has a December 31st fiscal year end. EMPLOYEES At December 31, 2009 the Company had two employees, Mr. Guy Peckham, the Company President and Chief Executive Officer and Gerry Shirren as Chief Operations Officer and Chief Financial Officer. Mr. Peckham resigned as President and Chief Executive Officer on April 08, 2010. ITEM 2.DESCRIPTION OF PROPERTY Eworld Interactive, Inc. has no properties and at this time has no agreements to acquire any properties although it may do so in the future. The Company’s temporary offices were at 1147 Kang Ding Road, Room 208, Block D, Shanghai, China 200042; comprised of facilities for administrative offices. The facilities were provided as needed cost free by our President. We believe that the foregoing facilities are sufficient for our current operational needs. The company relocated its head office to 2580 Anthem Village Drive, Henderson, NV 89052 in June of 2010. ITEM 3.LEGAL PROCEEDINGS No legal proceedings were initiated or served upon the Company in the fiscal year ending December 31, 2009. We are not currently involved in any material legal proceedings. We are not aware of any material legal proceedings pending against us. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of security holders during the fourth quarter of fiscal year 2009. The company executed a 40/1 reverse split following the approval of a majority of the shareholders with the holders of over 56% of the shares eligible to vote supporting the Board’s decision for the reverse split. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS On December 31, 2009, there were approximately 72 shareholders of record and an undetermined number of holders in street name and the Company’s common stock is traded on the Over the Counter Bulletin Board, trading symbol “EWRL” ITEM 6 Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Eworld Interactive, Inc. common stock is quoted on the Over-The-Counter Bulletin Board under the symbol “EWRL.OB”. The first available quotations on the Over-The-Counter Bulletin Board appear at the end of January 2007. The quotations provided are for the over the counter market which reflect interdealer prices without retail mark-up, mark-down or commissions, and may not represent actual transactions. The prices included below have been obtained from sources believed to be reliable: Period Ending Open High Low Close December 31, 2009 0.045 0.045 0.045 0.045 September 30, 2009 0.02 0.02 0.02 0.02 June 30, 2009 0.004 0.004 0.004 0.004 March 31, 2009 $ December 31, 2008 0.001 0.001 0.001 0.001 September 30, 2008 0.01 0.01 0.01 0.01 June 30, 2008 0.05 0.05 0.05 0.05 March 31, 2008 0.13 0.13 0.13 0.13 December 31, 2007 0.40 0.42 0.25 0.33 September 28, 2007 0.42 0.46 0.31 0.41 June 29, 2007 0.96 0.98 0.38 0.49 March 30, 2007 0.66 0.71 0.66 0.66 January 31, 2007 1.15 1.17 1.01 1.10 Holders Total shares outstanding as of December 31, 2009 were 33,252,480; and were held by approximately 72 shareholders of record and an undetermined number of holders in street name. Dividend Policy Eworld Interactive, Inc. has never paid a cash dividend on its common stock and does not anticipate paying any cash dividends on its common stock in the next 12 month period. We intend to follow a policy of retaining earnings, if any, to finance the growth of the business and do not anticipate paying any cash dividends in the foreseeable future. The declaration and payment of future dividends on the Common Stock will be the sole discretion of the Board of Directors and will depend on our profitability and financial condition, capital requirements, statutory and contractual restrictions, future prospects and other factors deemed relevant. Outstanding Options/Warrants At December 31, 2009, we have no warrants Warrants Granted and Expired Grant Date Number of Warrants Exercise Price Expiry Date February 2, 2007 970,000 $0.80 December 31, 2008 February 14, 2007 1,000,000 $0.80 February 14, 2009 April 30, 2007 866,670 $0.80 December 31, 2008 2,836,670 Less: expired warrants (2,836,670 0 Eworld Interactive, Inc. Equity Compensation Plan Information The following table provides information as of March 31, 2009 regarding compensation plans under which our equity securities are authorized for issuance: Number of securities Number of securities available for future to be issued Weighted-average issuance under equity upon exercise of exercise price of compensation plans outstanding options, outstanding options, (excluding securities Plan Category warrants and rights warrants and rights shown in first column) Equity compensation plans approved by shareholders 0 $ 0.00 0 Equity compensation plans 0 $ 0.00 1,910,000 not approved by shareholders Total 0 $ 0.00 1,910,000 1. Effective March 18, 2008, our Board of Directors approved the adoption of a Stock Option Plan allowing for the direct award of stock or granting of stock options to directors, officers, employees and consultants to acquire up to a total of 6,000,000 shares of common stock. The exercise price of the option shall not be less than 100 percent of the Fair Market Value of a Share on the date of grant and shall be determined by the Board of Directors of the Company at its sole discretion. 2. On March 18, 2008, we authorized the issuance of 4,090,000 shares to the Company officers and third party consultants for their services provided for the year ended December 31, 2007. We used the market value of our stock on the date the shares were authorized to determine the amount of shares to be issued for the charges. The shares were later issued in June 2008. Recent Sales of Unregistered Securities During the 12 month period ended December 31, 2009, the company sold 1. 25,000,000 shares of EWorld common stock for cash and 2. Issued 6,872,830 shares of E World common stock for the conversion of Convertible Notes and interest outstanding. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This statement may include projections of future results and “forward looking statements” as that term is defined in Section 27A of the Securities Act of 1933 as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934 as amended (the “Exchange Act”). All statements that are included in this Annual Report, other than statements of historical fact, are forward looking statements. Although management believes that the expectations reflected in these forward looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct. Critical Accounting Policies Impairment of long-lived assets and intangible assets Long-lived assets and intangible assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company assesses the recoverability of the long-lived assets and intangible assets (other than goodwill) by comparing the carrying amount to the estimated future undiscounted cash flow associated with the related assets. The Company recognizes impairment of long-lived assets and intangible assets in the event that the net book value of such assets exceeds the estimated future undiscounted cash flow attributed to such assets. The Company uses estimates and judgments in its impairment tests and if different estimates or judgments had been utilized, the timing or the amount of the impairment charges could be different. Revenue Recognition Online game services The Company formerly earned revenue from sales of its prepaid game cards and prepaid online points for its online game products sold to distributors who in turn ultimately sell them to end customers. All prepaid fees received from distributors are initially recognized as advances from customers. Prepaid fees are recognized as deferred revenue upon the customer’s online registration and activation of their cards or online points. Players can access our games free of charges but may use game points for in-game premium features. The distribution of points to end users is typically made by sales of prepaid game cards and prepaid online points. Fees of prepaid game cards and prepaid online points are deferred when received. Revenue is recognized over the life of the premium features or as the premium features are consumed. Unused prepaid cards were returned to respective distributors upon the disposal of Eworld China in August 2008. The Company no longer has any online game revenue subsequent to the disposal. Media Production Consulting Services The Company recognizes revenue in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 104 ("SAB 104"), "Revenue Recognition in Financial Statements." The Company accounts for revenue as a principal using the guidance in EITF 99-19, "Reporting Revenue Gross as a Principal vs. Net as an Agent. Revenue represents the invoiced values of service, net of business taxes. The media production revenue was mainly derived from the consulting services on the media production for the “American Next Top Model” in China. Accordingly, the related revenue was recognized when all four of the following criteria were met: (i) pervasive evidence that an arrangement exists; (ii) delivery of the service has occurred; (iii) the price of the services is both fixed and determinable; and (iv) collection of the resulting receivable is reasonably assured. The Company no longer has any media production revenue subsequent to the disposal of Mojo Media Limited and its subsidiary in August 2008. Eworld Interactive, Inc. Plan of Operations eWorld Interactive formerly operated: eWorld China ( www.eworldchina.cn including www.17dian.cn ) and Mojo Mediaworks. Although, Eworld Interactive was able to launch an online game as intended and Mojo Media Works was able to produce a television show in the PRC as intended, revenues did not develop rapidly enough to sustain operations and the Company was unable to obtain sufficient additional financing to maintain operations. The Company has disposed of Shanghai Eworld China Information Technologies Co., Ltd (“Eworld China”) and Mojo Media Works Limited and its subsidiaries in August 2008. The Company has ceased all business in online game and media production business and became a shell company with no functional operations. In March of 2009, the Company entered into a stock purchase agreement with Blue Atelier, Inc. under which Blue Atelier acquired 25,000,000 newly authorized and issued common stock of Eworld Interactive Inc. (“EWRL”) after EWRL executed a forty to one reverse split of the presently issued and outstanding EWRL common stock in exchange for $250,000. Blue Atelier provided the Company a non-interest bearing loan up to $250,000 for costs and fees required to maintain the full reporting status of EWRL and quotation of its common stock on the OTCBB with advances made under this loan to go towards the cost of the newly issued stock. The Company completed the forty to one reverse split in September 2009 and entered into a series of agreements with various holders of Convertible Notes to convert $2,226,185 of notes payable plus accumulated interest to E World Common Stock in the aggregate of $501,283 to 6,872,830 shares of common stock. Following this, Blue Atelier acquired 25,000,000 of newly authorized and issued common stock for $250,000 in accordance with the stock purchase agreement. EWRL Company expects to seek to acquire a new operating entity that may have a different business scope. It may be that any acquisition of a business venture that the Companymakeswould be by conducting a reorganization involving the issuance of the Company ’ s restricted securities. Such a reorganization may involve a merger (or combination pursuant to state corporate statutes, where one of the entities dissolves or is absorbed by the other), or it may occur as a consolidation, where a new entity is formed and the Company and such other entity combine assets in the new entity. There are currently no contracts or agreements between any operating companies that are searching for shell companies with which to merge. Eworld Interactive, Inc. Financial Condition and Results of Operations Comparison of Results of Operations for the Year Ending December 31, 2009 and December 31, 2008 The Company reported a net loss $2,570,629 for the year ending December 31, 2008 versus a net profit of $2,632,618 including gains from the conversion of loans due and interest for the year ending December 31, 2009. For the year ending December 31, 2008; primary contributors to the net loss of $2,570,629 included professional fees of $592,723; general and administrative expenses of $740,224; salaries and benefits of $473,847; office expenses of $315,364; expenses related to the impairment of intangible assets and license fees of $1,108,903; and, loan fees totaling $53,820. Interest expense for 2008 was $419,099 For the year ending December 31, 2009; primary contributors to the net profit of $2,632,618 included professional fees of $154,185; general and administrative expenses of $-73,934; provision for bad debts of $101,337; and loan fees totaling $92,253. Interest expense for 2009 was $134,780 and there was a gain of $3,041,239 resulting from the conversion of loans notes and accumulated interest. Comparatively for the periods, net loss was significantly reduced in the year ended 2009 as compared to 2008 by recorded gains from the conversion of loans notes and interest of $3,041,239 and the reduction in operating costs from discontinued operations. Note: Prior period comparisons of results are impacted by developing operations and termination of operations during the periods covered and the migration of the Company to shell company status. Results for the year ending December 31, 2009: Selected Financial Information Year Ended December 31, 2008 2009 Statement of Operations Data: Sales $ $
